December 21, 2010 FILED BY EDGAR Lyn Shenk Branch Chief Division of Corporation Finance Securities and Exchange Commission treet N.E. Washington, D.C. 20549 Re:SEACOR Holdings Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed February 25, 2010 Form 10-Q for Fiscal Quarter Ended June 30, 2010 Filed July 29, 2010 Definitive Proxy Statement on Schedule 14A Filed April 12, 2010 File No. 1-12289 Dear Mr. Shenk: As per my conversation with Jeffery Sears on December 17, 2010, this letter confirms our receipt by facsimile on December 8, 2010 of the SEC’s reply letter to SEACOR’s October 28, 2010 response to the SEC’s September 28, 2010 comment letter and your agreement to an extension of the 10 business day deadline by an additional 10 business days.Accordingly, we plan to respond no later than January 5, 2011. Please do not hesitate to contact me at (954) 627-5206 with any questions regarding the foregoing. Very truly yours, /s/ Paul L. Robinson Paul L. Robinson Senior Vice President and General Counsel
